UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
____________________________________
CHRISTOPHER MCCROBIE,
                                                     Civil Action No. 15-cv-00018-JTC

                              Plaintiff,             DECLARATION OF GLENN M.
                                                     FJERMEDAL
       -against-


PALISADES ACQUISITION XVI, LLC,
HOUSLANGER & ASSOCIATES, PLLC
AND TODD HOUSLANGER,

                        Defendants.
____________________________________


Glenn M. Fjermedal, Esq., declares under penalty of perjury pursuant to 28 U.S.C. § 1746, that:

       1.      I am a member of the law firm of Davidson Fink LLP, attorneys for Defendants

Houslanger & Associates, PLLC (“H&A”) and Todd Houslanger, Esq. (collectively,

“Houslanger Defendants”) in the above-entitled action. As such, I am fully familiar with the facts

and circumstances of this matter.

       2.      I make this Declaration in further opposition to Plaintiff Christopher McCrobie’s

(“Plaintiff”) Motion for Leave to Amend his Complaint (“FAC”). I respectfully request that this

court take judicial notice of the pleadings and filings in the related Centurion Capital Corporation

Assignee of Providian Financial Co. v. Christopher McCrobie lawsuit pending in Buffalo City

Court with Index No. 007295-06 (“State Court Action”).

       3.      Attached as Exhibit A is a copy of the underlying Summons & Complaint filed

on August 10, 2006 in the State Court Action.

       4.      Attached as Exhibit B is a copy of the Affidavit of Service filed with the Buffalo

City Court on March 8, 2007 in the underlying State Court Action.
          5.    Attached as Exhibit C is a copy of the default application dated February 28,

2007 filed with the Buffalo City Court in the underlying State Court Action.

          6.    Attached as Exhibit D is a copy of the underlying default judgment entered by the

Clerk of the Buffalo City Court on March 9, 2007 in the underlying State Court Action.

          7.    Attached as Exhibit E is a copy of Houslanger’s individual debt validation letter

dated December 20, 2012.

          8.    Attached as Exhibit F is a copy of the Consent to Change Attorney Houslanger

Defendants filed with the Buffalo City Court on January 2, 2013 in the underlying State Court

Action.

          9.    Attached as Exhibit G is a copy of the Buffalo City Marshall’s Income Execution

notice letter sent to Plaintiff on September 10, 2014 and Plaintiff’s employer United Materials on

October 8, 2014 which was not returned as undeliverable.

          10.   Attached as Exhibit H is a copy of the underlying Buffalo City Court Motion to

Vacate Judgment with exhibits dated September 3, 2015, Opposition dated September 14, 2015

and Reply dated September 18, 2015 filed in the underlying State Court Action.

          11.   Attached as Exhibit I is a copy of the underlying Buffalo City Court Order to

Show Cause to Quash Subpoena with Exhibits dated October 15, 2015, Affirmation in

Opposition dated October 20, 2015 and Reply Briefings dated October 22, 2015 filed in the

underlying State Court Action.

          12.   Attached as Exhibit J is a copy of the Buffalo City Court’s Memorandum and

Order issued February 2, 2016 in the underlying State Court Action which was subsequently

vacated as set forth in Exhibit M.
       13.      Attached as Exhibit K is a copy of a letter dated February 25, 2016 from

Houslanger Defendants to Plaintiff’s counsel returning all garnished monies to Plaintiff.

       14.      Attached as Exhibit L is a copy of the Motion to Reargue dated March 3, 2016,

Opposition dated April 1, 2016 and Reply dated April 11, 2016 filed in the underlying State

Court Action.

       15.      Attached as Exhibit M is a copy of the underlying Buffalo City Court Order,

dated October 6, 2016, vacating the February 2, 2016 Order Exhibit J in the underlying State

Court Action.

       16.      Attached as Exhibit N is a copy of the underlying Buffalo City Court Decision

and Order, dated May 22, 2017, vacating the October 15, 2015 Order to Show Cause in the

underlying State Court Action.

       17.      Attached as Exhibit O is a copy of the Notice of Entry with Judge Betty Calvo-

Torres’s Order dated April 26, 2018, denying McCrobie’s Motion to Reargue in the underlying

State Court Action.

       18.      Attached as Exhibit P is a copy of McCrobie’s Notice of Appeal of the Buffalo

City Court’s Order dated June 22, 2017.

       19.      Attached as Exhibit Q is a copy of the Buffalo City Court Order dismissing the

Notice of Appeal Exhibit P in the underlying State Court Action.

       20.      For the reasons set forth in Houslanger Defendants’ Memorandum of Law,

Plaintiff’s Motion to Amend should be denied in its entirety.
       I declare under the penalty of perjury, under the laws of the State of New York that the

foregoing is true and correct.

DATED:         April 25, 2019
               Rochester, New York                 /s/: Glenn M. Fjermedal
                                                   Glenn M. Fjermedal, Esq.
                                                   DAVIDSON FINK LLP
                                                   Attorneys for Defendants
                                                   Houslanger & Associates PLLC
                                                   and Todd Houslanger, Esq.
                                                   28 East Main Street, Suite 1700
                                                   Rochester, New York 14614
                                                   Telephone: (585) 546-6448
